Mr. Justice Robb
delivered the opinion of the Court:
• Upon the prior appeal it was ruled, in a carefully prepared opinion by Mr. Justice Van Orsdel, that under the evidence plaintiffs exercised their right to disaffirm the contract within a reasonable time after they became of age. But it is now urged that under the evidence adduced at the second trial, it was the duty of the court to submit to the jury the question whether the plaintiffs, by their conduct, affirmed the contract. To this we cannot assent. The alleged attempted sale by the plaintiffs occurred at about the time they became of age, that is, between August 24th and August 29th. On September 9th, following, the plaintiffs first learned of their rights, whereupon they immediately notified the defendants of the rescission of the contract. It is a general rule that to effect a confirmation of a contract entered into during infancy, the act must have been done with knowledge that the contract was voidable. Irvine v. Irvine, 9 Wall. 617, 19 L. ed. 800; Owen v. Long, 112 Mass. 403; Baker v. Kennett, 54 Mo. 82; Fetrow v. Wiseman, 40 Ind. 148; Steele v. Poe, 79 S. C. 407, 60 S. E. 951; Hatch v. Hatch, 60 Vt. 160, 13 Atl. 791; Trader v. Lowe, 45 Md. 1, This is a reasonable rule, since it cannot be said that an infant intends to affirm a contract when he is in ignorance that affirmation is necessary; that is, when he is in ignorance of his rights. It is for this reason that it generally has been held-that mere acquiescence, though long continued, will not amount to ratification. In the present case, there are no circumstances tending to show that when the plaintiffs are alleged to have attempted to make a sale of the property they had any knowledge that their contract with the defendants was voidable on the ground of infancy. That, therefore, did not amount to such conduct as would justify the submission of the question to the jury under section 1271 of the Code [31 Stat. at L. 1390, chap. 854].
The judgment was. right and must be affirmed, with costs.

Affirmed.